Appeal from a decision of the Workmen’s Compensation Board, filed January 24, 1975. The claimant contends that the board erred in considering certain medical evidence; by authorizing payment rates to be adjusted on a retroactive basis; and by approving a fee to an attorney who had represented the claimant although the attorney had been discharged prior to the decision appealed from. Issues of fact are for the board and the payment of benefits at tentative rates and/or reduced earnings is not prejudicial to the claimant. The board found upon its review of the record: "That medical evidence in the file indicates the claimant is partially disabled, and the rate should not be disturbed * * * Attorney fee of $350 is reduced to $150.” The decision is supported by substantial evidence and the claimant has not established any legal error. Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.